Exhibit 7
                        EXECUTIVE ORDER NO. 103


     WHEREAS,   Coronavirus      disease     2019    (“COVID-19”)      is   a

contagious, and at times fatal, respiratory disease caused by the

SARS-CoV-2 virus; and

     WHEREAS,   COVID-19    is   responsible        for   the   2019    novel

coronavirus outbreak, which was first identified in Wuhan, the

People’s Republic of China in December 2019 and quickly spread to

the Hubei Province and multiple other countries; and

     WHEREAS, symptoms of the COVID-19 illness include fever,

cough, and shortness of breath, which may appear in as few as two

or as long as 14 days after exposure, and can spread from person

to person via respiratory droplets produced when an infected person

coughs or sneezes; and

     WHEREAS,   on   January   30,   2020,   the    International      Health

Regulations Emergency Committee of the World Health Organization

declared the outbreak a “public health emergency of international

concern,” which means “an extraordinary event which is determined

to constitute a public health risk to other States through the

international spread of disease and to potentially require a

coordinated international response,” and thereafter raised its

global risk assessment of COVID-19 from “high” to “very high”; and

     WHEREAS, on January 31, 2020, the United States Department of

Health and Human Services Secretary declared a public health

emergency for the United States to aid the nation’s healthcare

community in responding to COVID-19; and

     WHEREAS, as of March 9, 2020, according to the Centers for

Disease Control and Prevention (“CDC”), there were more than

114,000 confirmed cases of COVID-19 worldwide, with over 4,000 of

those cases having resulted in death; and

     WHEREAS, as of March 9, 2020, there were more than 500

confirmed cases of COVID-19 in the United States, with 22 of those

cases having resulted in death; and
                                       2


     WHEREAS, as of March 9, 2020, there were 11 presumed positive

cases of COVID-19 in New Jersey, with 24 additional “Persons Under

Investigation”     spread   across    the     counties    of    Bergen,     Camden,

Cumberland, Essex, Hunterdon, Middlesex, Monmouth, Passaic, Union,

and Sussex; and

     WHEREAS, as of March 9, 2020, there were 142 positive cases

of COVID-19 in the State of New York and seven presumptive positive

cases in the Commonwealth of Pennsylvania; and

     WHEREAS, the CDC expects that additional cases of COVID-19

will be identified in the coming days, including more cases in the

United States, and that person-to-person spread is likely to

continue to occur; and

     WHEREAS,      if   COVID-19    spreads    in   New   Jersey       at   a   rate

comparable to the rate of spread in other affected areas, it will

greatly   strain    the   resources    and     capabilities      of    county    and

municipal governments, including public health agencies, that

provide   essential     services    for    containing     and    mitigating      the

spread of contagious diseases, such as COVID-19, and the situation

may become too large in scope to be handled in its entirety by the

normal county and municipal operating services in some parts of

this State, and this situation may spread to other parts of the

State; and

     WHEREAS, the spread of COVID-19 may make it difficult or

impossible   for    citizens   to     obtain    consumer       goods   and      other

necessities of life due to supply chain disruption and price

increases, as well as hamper the delivery of essential services

such as police, fire, and first aid; and

     WHEREAS, the State’s public bidding act, N.J.S.A. 52:34-6 et

seq., provides a public exigency exemption, N.J.S.A. 52:34-10(b),

that in the event of a threat to the life, health, or safety to

the public, advertised bidding is not required to obtain those
                                          3


goods and services necessary to address the public exigency where

the Division of Purchase of Property provides preapproval in

accordance with Treasury Circular 18-14-DPP; and

     WHEREAS, in the event of a declared emergency pursuant to

Treasury   Circular         19-10-DPP,        the   threshold     for     delegated

purchasing by individual State Departments is raised to $100,000

such that purchases at or below that amount do not require prior

approval or action by DPP; and

     WHEREAS,    the   spread     of     COVID-19    may    disrupt     the   timely

delivery of State contracted goods or services, the immediate

delivery and fulfillment of which is necessary for the life,

safety, or health of the public; and

     WHEREAS, the State of New Jersey has been working closely

with the CDC, local health departments, and healthcare facilities

to monitor, plan for and mitigate the spread of COVID-19 within

the State; and

     WHEREAS, through Executive Order No. 102, which I signed on

February 3, 2020, I created the State’s Coronavirus Task Force,

chaired by the Commissioner of the New Jersey Department of Health

(“DOH”),   in    order       to   coordinate        the    State’s      efforts   to

appropriately prepare for and respond to the public health hazard

posed by COVID-19; and

     WHEREAS,    it    is    critical     to    prepare    for   and    respond   to

suspected or confirmed COVID-19 cases in New Jersey, to implement

appropriate measures to mitigate the spread of COVID-19, and to

prepare in the event of an increasing number of individuals

requiring medical care or hospitalization; and

     WHEREAS, the State of New Jersey also acts as an employer

with tens of thousands of employees, and the spread of COVID-19

requires preparedness for staffing shortages and flexibility in

work rules to ensure that its employees can fully comply with all
                                   4


medically appropriate measures while also ensuring the continuous

delivery of State services performed by Executive branch agencies;

and

      WHEREAS, the continuous delivery of services at the county

and municipal level performed by those governments and their

employees is also essential; and

      WHEREAS, the spread of COVID-19 within New Jersey constitutes

an imminent public health hazard that threatens and presently

endangers the health, safety, and welfare of the residents of one

or more municipalities or counties of the State; and

      WHEREAS, it is necessary and appropriate to take action

against this public health hazard to protect and maintain the

health, safety, and welfare of New Jersey residents and visitors;

and

      WHEREAS, the facts as set forth above and consultation with

the Commissioner of DOH confirms that there exists a public health

emergency in the State; and

      WHEREAS, New Jersey's Consumer Fraud Act, N.J.S.A. 56:8-107

et seq., prohibits excessive price increases during a declared

state of emergency, or for 30 days after the termination of the

state of emergency; and

      WHEREAS, the Constitution and statutes of the State of New

Jersey, particularly the provisions of N.J.S.A. 26:13-1 et seq.,

N.J.S.A. App. A: 9-33 et seq., N.J.S.A. 38A:3-6.1, and N.J.S.A.

38A:2-4 and all amendments and supplements thereto, confer upon

the Governor of the State of New Jersey certain emergency powers;

      NOW, THEREFORE, I, PHILIP D. MURPHY, Governor of the State of

New Jersey, in order to protect the health, safety and welfare of

the people of the State of New Jersey,     DO DECLARE and PROCLAIM

that a Public Health Emergency and State of Emergency exist in the

State of New Jersey, and I hereby ORDER and DIRECT the following:
                                       5


     1.   I authorize and empower the State Director of Emergency

Management,   who    is    the   Superintendent        of   State    Police,     in

conjunction   with   the    Commissioner        of   DOH,   to   take   any    such

emergency measures as the State Director may determine necessary,

including the implementation of the State Emergency Operations

Plan and directing the activation of county and municipal emergency

operations plans, in order to fully and adequately protect the

health, safety and welfare of the citizens of the State of New

Jersey from any actual or potential threat or danger that may exist

from the possible exposure to COVID-19.                The State Director of

Emergency Management, in conjunction with the Commissioner of DOH,

is authorized to coordinate the relief effort from this emergency

with all governmental agencies, volunteer organizations, and the

private sector.

     2.   The     State     Director       of   Emergency        Management,     in

conjunction with the        Commissioner of DOH, shall also supervise

and coordinate all activities of all State, regional and local

political bodies and agencies in order to ensure the most effective

and expeditious implementation of this order, and, to this end,

may call upon all such agencies and political subdivisions for any

assistance necessary.

     3.   Given the concurrent invocation of both a State of

Emergency pursuant to N.J.S.A. App.A.:9-33 et seq. and a Public

Health Emergency as contemplated by N.J.S.A. 26:13-1 et seq., I

reserve the right as specifically contemplated by N.J.S.A. 26:13-

3 to exercise the authority and powers specific to the Emergency

Health Powers Act as I deem necessary and appropriate to ensure

the public health for New Jersey’s residents.

     4.   It shall be the duty of every person or entity in this

State or doing business in this State and of the members of the

governing body and every official, employee, or agent of every
                                         6


political subdivision in this State and of each member of all other

governmental bodies, agencies, and authorities in this State of

any nature whatsoever, to cooperate fully with the State Director

of Emergency Management and the Commissioner of DOH in all matters

concerning this state of emergency.

      5.     The Coronavirus Task Force established under Executive

Order No. 102 is continued with the Commissioner of DOH as the

chair,     and   shall    provide   assistance        on   the    State’s   efforts

preparing for and responding to the public health hazard posed by

COVID-19.

      6.     I authorize and empower the executive head of any agency

or instrumentality of the State government with authority to

promulgate rules to waive, suspend, or modify any existing rule,

where the enforcement of which would be detrimental to the public

welfare during this emergency, notwithstanding the provisions of

the Administrative Procedure Act or any law to the contrary for

the duration of this Executive Order, subject to my prior approval

and in consultation with the State Director of Emergency Management

and the Commissioner of DOH.          Any such waiver, modification, or

suspension shall be promulgated in accordance with N.J.S.A. App.

A:9-45.

      7.     All State agencies, and specifically the Departments of

Banking and Insurance, Health, Human Services, Education, and the

Civil Service Commission are authorized to take appropriate steps

to   address     the   public   health       hazard   of   COVID-19,      including

increasing       access   and   eliminating      barriers        to   medical   care,

protecting the health and well-being of students, and protecting

the health and well-being of State, county, and municipal employees

while ensuring the continuous delivery of State, county, and

municipal services.
                                             7


       8.    I authorize and empower the State Director of Emergency

Management, in conjunction with the Commissioner of DOH, to order

the evacuation of all persons, except for those emergency and

governmental personnel whose presence the State Director deems

necessary, from any area where their continued presence would

present a danger to their health, safety, or welfare because of

the conditions created by this emergency.

       9.    I authorize and empower the State Director of Emergency

Management, in conjunction with the Commissioner of DOH, to utilize

all property, equipment, and facilities owned, rented, operated,

and maintained by the State of New Jersey to house and shelter

persons who may need to be evacuated from a residence, dwelling,

building,     structure,       or     vehicle      during    the    course   of     this

emergency.

       10.   I    authorize     and       empower    the    Adjutant      General,    in

accordance with N.J.S.A. 38A:2-4 and N.J.S.A. 38A:3-6.1, to order

to active duty such members of the New Jersey National Guard who,

in the Adjutant General’s judgment, are necessary to provide aid

to those localities where there is a threat or danger to the public

health, safety, and welfare and to authorize the employment of any

supporting vehicles, equipment, communications, or supplies as may

be necessary to support the members so ordered.

       11.   In accordance with the N.J.S.A. App. A:9-34 and N.J.S.A.

App.   A:9-51,     I   reserve      the    right    to    utilize   and    employ    all

available resources of the State government and of each and every

political        subdivision     of       the    State,     whether    of     persons,

properties, or instrumentalities, and to commandeer and utilize

any personal services and any privately-owned property necessary

to protect against this emergency.
                                           8


     12.     In     accordance      with       N.J.S.A.     App.   A:9     40,    no

municipality, county, or any other agency or political subdivision

of this State shall enact or enforce any order, rule, regulation,

ordinance, or resolution which will or might in any way conflict

with any of the provisions of this Order, or which will in any way

interfere with or impede the achievement of the purposes of this

Order.

     13.     In accordance with N.J.S.A. App. A:9-34, N.J.S.A. App.

A:9-40.6, and N.J.S.A. 40A:14-156.4, no municipality or public or

semipublic agency shall send public works, fire, police, emergency

medical, or other personnel or equipment into any non-contiguous

impacted municipality within this State, nor to any impacted

municipality outside this State, unless and until such aid has

been directed by the county emergency management coordinator or

his or her deputies in consultation with the State Director of

Emergency Management in conjunction with the Commissioner of DOH.

     14.     This   Order   shall    take      effect     immediately    and   shall

remain in effect until such time as it is determined by me that an

emergency no longer exists.

                                     GIVEN, under my hand and seal this
                                               9th day of March,
                                            Two Thousand and Twenty, and
                                            of the Independence of the
                                            United    States,    the  Two
                                            Hundred and Forty-Fourth.

    [seal]                           /s/ Philip D. Murphy

                                     Governor


Attest:

/s/ Matthew J. Platkin

Chief Counsel to the Governor
